DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 9 February 2022.  These drawings are acceptable.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16/746,131, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claim 1 includes the limitation “the controller responding to a show signal received from the termination point where the show signal is saved in memory at the controller; and a finger controller interacts with the show signal”.  Application 16/746,131 teaches a finger controller, but does not teach how the finger controller interacts with a show signal received from a termination point of a decoration and saved in memory at the controller.
The disclosure of the prior-filed application, Application No. 16/690,087, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Application 16/690,087 teaches a decoration with a controller responding to a show signal received from a termination point where the show signal is saved in memory at the controller, but is does not teach a finger controller and does not teach how such a finger controller interacts with the show signal received from the termination point of the decoration and saved in memory at the controller.
Since all of the claims inherit the limitation from claim 1 that is not supported by any of the parent applications, the effective filing date of the claims is 13 December 2021, the filing date of the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 and 14-19 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
With respect to claim 1:	The claim includes the limitation “a finger controller interacts with the show signal”.  According to the specification (paragraphs 109-119), the finger controller is able to interact with external controllers wirelessly, but does not teach any provision for interacting with an external device lacking a receiver.  The claimed decoration lacks a receiver and thus cannot interact with a wireless finger controller.
Claims 2-11 and 14-19 similarly lack the necessary receiver that would allow a finger controller to interact with a show signal.

Status of Claims with Respect to Prior Art
Claims 1-11 and 14-19 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action.
Claims 12, 13, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 1:	The prior art of record does not teach or reasonably suggest a decoration, comprising: a first base with a controller; wherein the termination point is adapted to couple with an at least a second base and the controller responding to a show signal received from the termination point where the show signal is saved in memory at the controller.
Cho (US 2007/0154857 A1), considered the closest prior art, teaches a decoration (10+20) comprising a first base (10) with a controller (77) responding to a show signal (paragraph 27) saved in memory (78) at the controller.  Cho does not teach a termination point adapted to couple a second base and receive a show signal therefrom.
Piccionelli (US 7248230), another related prior art, teaches a decoration (14) responding to a show signal (from controller 16).  Piccionelli’s controller is not located in a base of the decoration and Piccionelli does not teach a termination point adapted to couple a second base and receive a show signal therefrom.
Claims 2-20 inherit the subject matter from claim 1.
Claims 12-13 and 20 additionally overcome the enablement rejection under 35 USC 112(a) above since the receivers from these claims would allow the decoration to interact with a finger controller.

Conclusion








Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J. LEE whose telephone number is (571)270-5721. The examiner can normally be reached 9-5 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571)272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL J LEE/Examiner, Art Unit 2875                                                                                                                                                                                                        

/ANDREW J COUGHLIN/Primary Examiner, Art Unit 2875